Tanksley v LCO Bldg. LLC (2021 NY Slip Op 06309)





Tanksley v LCO Bldg. LLC


2021 NY Slip Op 06309


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (220/21) CA 20-00268.

[*1]DWAYNE D. TANKSLEY, JR., PLAINTIFF-RESPONDENT, 
vLCO BUILDING LLC, DEFENDANT-RESPONDENT, CITYVIEW CONSTRUCTION MANAGEMENT, LLC, AND S.A.B. SPECIALTIES, LLC, DEFENDANTS. S.A.B. SPECIALTIES, LLC, THIRD-PARTY PLAINTIFF-RESPONDENT, BLAS ZUNIGA BUILDERS, LLC, THIRD-PARTY DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.